        Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 1 of 66



                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

       AXIS INSURANCE COMPANY,                        )
                                                      )
                             Plaintiff(s),            )
                                                      ) Civil Action No. _________________
                                                      )
       LT MAINTENANCE, INC., and                      )
                                                      )
                             Defendant(s).            )


                    COMPLAINT FOR DECLARATORY JUDGMENT



       Plaintiff, AXIS Insurance Company, hereby files its Complaint for Declaratory Judgment

pursuant to Rule 57 of the Federal Rules of Civil Procedure and 28 U.S.C. § 2201, et seq. and 28

U.S.C. §§ 1332, 1333 and states as follows:

                                             PARTIES

      1.      Plaintiff, AXIS Insurance Company (hereinafter “AXIS”) is a corporation

  organized and existing under the laws of the State of Illinois, having its principal place of

  business in Alpharetta, Georgia. Thus, AXIS is a corporate citizen of Illinois and Georgia.

      2.      Upon information and belief, Defendant designated as LT Maintenance, Inc. (“LT

  Maintenance”) is a corporation organized and existing under the laws of the State of Florida

  with its principal place of business in Pensacola, Florida. Thus, LT Maintenance is a corporate

  citizen of Florida.

                               JURISDICTION AND VENUE

      3.      This is a Declaratory Judgment action brought pursuant to 28 U.S.C. § 2201, et

  seq., and Rule 57 of the Federal Rules of Civil Procedure.


                                             Page 1 of 13
        Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 2 of 66



      4.       The instant lawsuit involves an insurance coverage dispute among AXIS and LT

   Maintenance regarding a Commercial General Liability Policy of Insurance.

      5.       There is an underlying State Court lawsuit which concerns AXIS’s policy of

   insurance, and which is styled Michael Bailey et al v. D.R. Horton, Inc. CV - 2018 - 900398

   (Circuit Court of Baldwin County, Alabama) (“Underlying lawsuit”)

      6.       This Court has jurisdiction over this matter pursuant to 28 U.S.C.A. § 1332, and

   the Declaratory Judgment Act, 28 U.S.C. § 2201, because the amount in controversy exceeds

   $75,000.00, exclusive of costs and interest, and because there exists complete diversity of

   citizenship among the Plaintiff and the Defendant.

      7.       Courts traditionally have calculated the amount in controversy limit, as

   contemplated by 28 U.S.C.A. § 1332, in the following manner:

               In a declaratory judgment action, the amount in controversy is the monetary value of
               the object of the litigation from the plaintiff’s perspective. The plaintiff satisfies the
               amount in controversy requirement by claiming a sufficient sum in good faith.
               Where, as here, an insurer seeks a determination that it has no duty to defend a
               separate, underlying lawsuit, the court may take into account not only the recovery
               sought in the underlying suit, but also the pecuniary value of the [insurer’s]
               obligation to defend the separate lawsuit.

Owners Ins. Co. v. Bryant, 2006 WL 50488 (M.D. Ga. 2006), citations omitted.
   Based upon the foregoing, the amount in controversy requirement in this case is satisfied

because the subject policy, costs of defense, and the amount claimed in the Underlying Lawsuit

exceed the threshold amount. The policy at issue in this declaratory judgment action provides a per

occurrence limit of liability of $1 million which may be considered in determining the amount on

controversy wherein an insurer is seeking a determination of its duty to indemnify in addition to its

duty to defend. See, e.g., Coregis Ins. Co. v. McCollum, 955 F. Supp. 120, 124 (M.D. Fla. 1997). In

addition, the amount claimed as damages in the Underlying Lawsuit likewise exceeds the threshold

amount. Although the Complaint filed in the Underlying Lawsuit does not contain a specific


                                                    Page 2 of 13
        Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 3 of 66



amount. In addition, the Baileys also seek punitive damages. Finally, the anticipated costs of

defense will exceed the threshold amount.

      8.      Venue in this matter is appropriate pursuant to 28 U.S.C. § 1391 because a

  substantial part of the events giving rise to this Complaint occurred in this district.

                                              FACTS

      9.      This is a declaratory judgment action which has its genesis in an underlying action

  filed on April 4, 2018, and styled Michael Bailey et al v. D.R. Horton, Inc. CV-2018-900398.

  The Underlying Lawsuit arose from alleged construction defects of the Baileys’ residence at

  10218 Dunmore Drive, Daphne, Alabama 36526. (Comp. ¶ 4). Upon information and belief,

  The Baileys entered into a contract with D.R. Horton to purchase a new home. D.R. Horton

  retained the services of numerous subcontractors to perform various aspects of the construction

  at different stages of the building design, engineering, and construction.

     10.      One such subcontractor was the Defendant, LT Maintenance, which specializes in

 concrete work. Two purchase orders dated 12/23/2016 and 2/13/2017 were submitted to D.R.

 Horton which contained the specifications for the concrete work for the Baileys’ residence.

 Subsequently, D.R. Horton and LT Maintenance entered into a contract for LT Maintenance to

 perform the respective concrete work. Copies of these purchase orders are attached hereto as

 Exhibits A & B.

     11.      AXIS, by and through its 100% owned subsidiary AXIS Surplus Insurance

 Company, issued commercial general liability insurance policy no. FLGLN02820AX to “LT

 Maintenance Inc” as named insured. A certified copy of the policy, with declarations page

 included, is attached hereto as Exhibit C.

     12.      The policy insuring agreement provides:


                                            Page 3 of 13
      Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 4 of 66



     SECTION I – COVERAGES
     CONVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY

         1.        Insuring Agreement

               a.     We will pay those sums that the insured becomes legally obligated to pay as damages because of
                      “bodily injury” or “property damage” to which this insurance applies. We will have the right and
                      duty to defend the insured against any “suit” seeking those damages. However, we will have no
                      duty to defend the insured against any “suit” seeking damages for “bodily injury” or “property
                      damage” to which this insurance does not apply. We may at our discretion, investigate any
                      “occurrence” and settle any claim or “suit” that may result.
                                                               ***
               b.     This insurance applies to “bodily injury” and “property damage” only if:
                      (1)      The “bodily injury” or “property damage” is caused by an “occurrence” that takes place in
                               the “coverage territory”; and

                      (2)      The “bodily injury” or “property damage” occurs during the policy period.

   13.                This policy defines “bodily injury,” “occurrence,” and “property damage” as

follows:

     SECTION V– DEFINITIONS

     3.        “Bodily injury” means bodily injury, sickness or disease sustained by a person, including death resulting
               from any of these at any time.

     13. “Occurrence” means an accident, including continuous or repeated exposure to substantially the same
         general harmful conditions.

     17. “Property damage” means:

               q.     Physical injury to tangible property, including all resulting loss of use of that property. All such loss
                      of use shall be deemed to occur at the time of the physical injury that caused it. . .



   14.                The Policy also contains the following exclusions:

     2.        Exclusions

                      This insurance does not apply to:

                                                              ***

              j.     Damage to Property

                   “Property damage” to:

                      (1)      Property you own, rent, or occupy;

                      (2)      Premises you sell, give away or abandon, if the “property damage” arises out of any part
                               of those premises;

                      (3)      Property loaned to you;


                                                          Page 4 of 13
          Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 5 of 66



                    (4)      Personal property in the care, custody or control of the insured;

                    (5)      That particular part of real property on which you or any contractors or subcontractors
                             working directly or indirectly on your behalf are performing operations, if the “property
                             damage” arises out of those operations; or

                    (6)      That particular part of real property that must be restored, repaired or replaced because
                             “your work” was incorrectly performed on it.


Paragraphs (1), (3) and (4) of this exclusion do not apply to “property damage” (other than damage by fire) to premises,
including the contents of such premises, rented to you for a period of 7 or fewer consecutive days. A separate limit of
insurance applies to Damage To Premises Rented To You as described in Section III – Limits Of Insurance.

Paragraph (2) of this exclusion does not apply if the premises are “your work” and were never occupied, rented or
held for rental by you.

Paragraphs (3), (4), (5) and (6) of this exclusion do not apply to liability assumed under a sidetrack agreement.

Paragraph (6) of this exclusion does not apply to “property damage” included in the “products–completed operations
hazard”.

            k. Damage to Your Product

                 “Property damage” to “your product” arising out of it or any part of it.

            l.     Damage to Your Work

                 “Property damage” to “your work” arising out of it or any part of it and included in
                 the “products-completed operations hazard”.

                 This exclusion does not apply if the damaged work or the work out of which the
                 damage arises was performed on your behalf by a subcontractor.

            m. Damage to Impaired Property Or Property Not Physically Injured

                 “Property damage” to “impaired property” or property that has not been physically
                 injured, arising out of:

                    (1)          A defect, deficiency, inadequacy or dangerous condition in “your
                                 product” or “your work”; or

                    (2)          A delay or failure by you or anyone acting on your behalf to perform
                                 a contract or agreement in accordance with its terms.

                 This exclusion does not apply to the loss of use of other property arising out of sudden
                 and accidental physical injury to “your product” or “your work” after it has been put
                 to its intended use.

            n. Recall of Products, Work or Impaired Property

                 Damages claimed for any loss, cost or expense incurred by you or others for the loss of use,
                 withdrawal, recall, inspection, repair, replacement, adjustment, removal or disposal of:

                    (1)          “Your product”;


                                                       Page 5 of 13
      Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 6 of 66



                    (2)         “Your work”; or

                    (3)         “Impaired property”;

                 if such product, work, or property is withdrawn or recalled from the market or from use by any person
                 or organization because of a known or suspected defect, deficiency, inadequacy or dangerous condition
                 in it.

15.   The Policy also specifically excludes coverage for Construction Defects.

      2.     Exclusions

                    This insurance does not apply to:

            q. Construction Defects

             “Property damage” to “your work” arising out of it or any part of it due to actual or
             alleged construction defect.
             Construction Defect includes but is not limited to:
                    (1) A defect in the design, construction, manufacturing, alteration, improvement,
                        repair or landscaping of:

                      (a)     a new residence or other new real property or a new appurtenance; or


                      (b)    existing real estate or existing appurtenance, when the existing real
                             estate or appurtenance is changed, altered, added to or improved.
                    (2) Physical damage to the real estate, an appurtenance or the real property to
                        which the appurtenance is affixed that is proximately caused by the
                        construction defect.

                    (3) Construction defect as defined in any statute or ordinance of any
                        governmental body.



16.   Section V of the Policy, entitled definitions, defines “your product” and “your work” as

follows:

  SECTION V– DEFINITIONS

      21.           “Your product”:
            a.         Means:

                    (1)      Any goods or products, other than real property, manufactured, sold,
                             handled, distributed or disposed of by:
                      (a)         You;
                      (b)         Others trading under your name; or
                      (c)         A person or organization whose business or assets you have
                                  acquired; and

                                                        Page 6 of 13
      Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 7 of 66



                 (2)        Containers (other than vehicles), materials, parts or equipment furnished
                            in connections with such goods or products.
            b.         Includes:

                 (1)        Warranties or representations made at any time with respect to the
                            fitness, quality, durability, performance or use of “your product”; and

                 (2)        The providing of or failure to provide warnings or instructions.


            c.         Does not include vending machines or other property rented to or located for
                       the use of others but not sold.

      22.        “Your work”:

            a.         Means:

                   (a)             Work or operations performed by you or on your behalf; and

                   (b)             Materials, parts or equipment furnished in connection with such
                                   work or operations.

            b.         Includes:

                 (1)        Warranties or representations made at any time with respect to the
                            fitness, quality, durability, performance or use of “your work”; and

                 (2)        The providing of or failure to provide warnings or instructions.



   17.           The Policy also includes an endorsement entitled, “Limitation – Classification.”

The limitation reads as follows:

   This insurance applies to “bodily injury,” “property damage,” “personal injury,” “advertising injury,” or medical
   expense arising out of only those operations which are classified and shown on the Commercial General
   Liability Coverage Declarations, its endorsements, and supplements.

   18.           The Policy includes classification limitations of (1) Janitorial Services -

EXCLUDING Floor Waxing, (2) Driveway, parking area or sidewalk – paving or repaving, and

(3) Window Cleaning – Not Over 3 stories.

   19.           When applying the terms and conditions of the Policy to the facts as alleged, it does

not appear that the Policy provides coverage for the claims asserted against LT Maintenance by

the Third-Party Complaint.


                                                     Page 7 of 13
        Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 8 of 66



     20.         Given the nature of the claims and the applications of the same to the Policy, AXIS

 is providing LT Maintenance a defense to the Third-Party Complaint under a reservation of

 rights, thereby reserving its right to disclaim coverage under the Policy.

                                        COUNT ONE
                               MICHAEL BAILEY V. D.R. HORTON

     21.         AXIS adopts and incorporates paragraphs 1 - 16 as if the same were set out fully

 herein.

     22.         LT Maintenance seeks a defense and indemnity for claims made against it by D.R.

 Horton in the underlying lawsuit arising from LT Maintenance alleged faulty construction. LT

 Maintenance’s alleged fault workmanship does not constitute an “occurrence” so as to trigger

 either a duty to defend or a duty to indemnify under the insuring agreement of the Policy.

     23.         The Policy’s insuring agreement provides:

       SECTION I – COVERAGES
       CONVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY

       1.   Insuring Agreement

            a. We will pay those sums that the insured becomes legally obligated to pay as damages because of
               “bodily injury” or “property damage” to which this insurance applies. We will have the right and
               duty to defend the insured against any “suit” seeking those damages. However, we will have no duty
               to defend the insured against any “suit” seeking damages for “bodily injury” or “property damage”
               to which this insurance does not apply. We may at our discretion, investigate any “occurrence” and
               settle any claim or “suit” that may result.
                                                        ***
            b. This insurance applies to “bodily injury” and “property damage” only if:

                 (1)      The “bodily injury” or “property damage” is caused by an “occurrence” that takes place in
                   the “coverage territory”; and

                 (2)     The “bodily injury” or “property damage” occurs during the policy period.



To trigger coverage the Policy requires an “occurrence” resulting in “bodily injury” or “property

damage” during the policy period. The Policy defines “occurrence” as follows:

       SECTION V– DEFINITIONS



                                                  Page 8 of 13
        Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 9 of 66



       13. “Occurrence” means an accident, including continuous or repeated exposure to substantially the same
           general harmful conditions.

The basis of D.R. Horton’s claims against LT Maintenance is that it failed to properly install

concrete work, including the concrete slab, slab form and trench, concrete flatwork, and other

associated concrete work on the Bailey’s residence. In other words, LT Maintenance’s faulty

workmanship resulted in construction defects to the Bailey’s residence. LT Maintenance’s alleged

poor workmanship is not an “accident” as required to constitute an “occurrence” under the Policy.

Instead poor workmanship is a business risk rather than a fortuitous event intended to be covered

by liability insurance.

     24.         Even if LT Maintenance’s faulty workmanship gave rise to an “occurrence,” D.R.

 Horton’s claims for “property damage” are expressly excluded pursuant to the construction

 defects exclusions (exclusion q, quoted above), and classification limitations contained within

 the AXIS Policy. Therefore, AXIS does not owe LT Maintenance either a defense and/or

 indemnity under the terms of the Policy.

     WHEREFORE AXIS seeks a declaration from this Court as follows:

           A. That a bona fide justiciable controversy exists between the parties which should be

              resolved.

           B. That the subject AXIS Policy No. FLGLN02820AX and all amendments and

              endorsements thereto are clear and unambiguous

           C. That there is no defense, coverage, or indemnity afforded under the Policy to LT

              Maintenance for the claims made against them in the Underlying Lawsuit by D.R.

              Horton

           D. Granting AXIS such other, further, and different relief to which it may be entitled.




                                               Page 9 of 13
      Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 10 of 66



                                    COUNT TWO
                          D.R. HORTON V. LT MAINTENANCE

   25.       AXIS adopts and incorporates paragraphs 1- 20 as if the same were set out fully

herein.

   26.       LT Maintenance seeks a defense and indemnity for the claims asserted against it by

D.R. Horton in its Third-Party Complaint: breach of contract; negligence; contractual indemnity;

common law indemnity; and breach of warranty. To the extent D.R. Horton’s claims arise from

LT Maintenance’s alleged faulty construction there does not exist an “occurrence” so as to trigger

either a duty to defend or a duty to indemnify under the insuring agreement of the Policy. Further,

the construction defect exclusion (exclusion q quoted above) operates to exclude coverage for

the claimed “property damage”.

   27.       D.R. Horton’s contractual claim for indemnity against LT Maintenance is premised

upon “a subcontract agreement with D.R. Horton for the installation of certain concrete work.”

The Agreement, as referenced in D.R. Horton’s Third-Party Complaint provides, in part, the

following:

             TO THE FULLEST EXTENT PERMITTED BY LAW [THIRD-PARTY
             DEFENDANT] SHALL HOLD HARMLESS, INDEMNIFY, PROTECT AND
             DEFEND [D.R. Horton], AGAINST ALL DEMANDS, CLAIMS ACTIONS,
             CAUSES OF ACTIONS, PROCEEDINGS, LAWSUITS, SETTLEMENTS,
             JUDGMENTS, FINES, PENALTIES, LOSSES OR EXPENSES (INCLUDING
             ATTORNEYS’ FEES AND INTERESTS), FOR DAMAGES FROM BODILY
             OR PERSONAL INJURY, DEATH, THE DESTRUCTION OR LOSS OF
             PROPERTY (INCLUDING LOSS OF USE), OR ANY OTHER KIND OF
             DAMAGES OR HARM, ARISING OUT OF, OR RESULTING FROM, OR
             RELATED TO THE WORK PERFORMED AND/OR THE MATERIALS
             SUPPLIED UNDER THIS AGREEMENT, INCLUDING LOSSES FOUNDED
             IN WHOLE OR IN PART UPON NEGLIGENT ACTS OR OMISSION OF
             INDEMNITEE, ATTRIBUTABLE IN WHOLE OR IN PART TO: (1) A
             BREACH OF ANY WARRANTIES, REPRESENTATIONS, COVENANTS
             OR OTHER OBLIGATIONS OF [THIRD-PARTY DEFENDANT] SET
             FORTH IN THIS AGREEMENT; (2) THE WORK PERFORMED OR TO BE
             PERFORMED OR MATERIAL SUPPLIED BY [THIRD-PARTY
             DEFENDANT] OR BY [THIRD-PARTY DEFENDANT’S] AGENTS OR
             EMPLOYEES, SUPPLIERS OR SUBCONTRACTORS AND THEIR
             RESPECTIVE AGENTS AND EMPLOYEES, AND/OR ALL OTHER
             ENTITIES OVER WHOM THE [THIRD-PARTY DEFENDANT] MAY

                                          Page 10 of 13
       Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 11 of 66



                 EXERCISE CONTROL; OR (3) ANY NEGLIGENT OR INTENTIONAL ACT
                 AND/OR OMISSION OF [THIRD-PARTY DEFENDANT] RELATED IN ANY
                 WAY TO THE WORK. THIS SHALL INCLUDE BUT IS NOT LIMITED TO,
                 DEMANDS, CLAIMS, OR ACTIONS ASSERTED BY ANY PRESENT OF
                 FUTURE OWNER OF THE HOUSE INCORPORATING THE WORK,
                 OWNERS, CONTRACTOR, OR ANY THIRD PARTY (INCLUDING, BUT
                 NOT LIMITED TO, PERSONAL FURNISHED BY [THIRD-PARTY
                 DEFENDANT], ITS SUPPLIERS AND SUBCONTRACTORS OF ANY TIER).

(Comp. ¶22). Pursuant to the above agreement, D.R. Horton’s Third-Party Complaint contends

that, in the event D.R. Horton is liable to the Baileys in any way, D.R. Horton is entitled to a

judgment against LT Maintenance in an amount equal to the Baileys’ judgment against D.R.

Horton.

     28.         D.R. Horton’s claim for contractual indemnity is expressly excluded from coverage

 by the Contractual Liability Exclusion (2 b.) of the AXIS Policy:

       2.   Exclusions

                 This insurance does not apply to:
                                                        ***
            b. Contractual Liability

                 “Bodily injury” or “property damage” for which the insured is obligated to pay damages by reason
                 of the assumption of liability in a contract or agreement. This exclusion does not apply to liability
                 for damages:

                 (1) That the insured would have in the absence of the contract or agreement; or

                 (2) Assumed in a contract or agreement that is an "insured contract", provided the "bodily
                     injury" or "property damage" occurs subsequent to the execution of the contract or
                     agreement. Solely for the purposes of liability assumed in an "insured contract", reasonable
                     attorney fees and necessary litigation expenses incurred by or for a party other than an
                     insured are deemed to be damages because of "bodily injury" or "property damage",
                     provided:

                   (a)     Liability to such party for, or for the cost of, that party's defense has also been assumed
                           in the same "insured contract"; and

                   (b)     Such attorney fees and litigation expenses are for defense of that party against a civil
                           or alternative dispute resolution proceeding in which damages to which this insurance
                           applies are alleged.



     29.         The Agreement between D.R. Horton and LT Maintenance does not constitute an

 “insured contract” as defined by the AXIS Policy. Accordingly, the “insured contract” exception


                                                  Page 11 of 13
       Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 12 of 66



 to the “contractual liability” exclusion is not applicable to D.R. Horton’s claims for indemnity

 against LT Maintenance. Therefore, AXIS does not owe LT Maintenance either a defense and/or

 indemnity as to D.R. Horton’s Third-Party Complaint under the terms of the Policy.

    WHEREFORE AXIS seeks a declaration from this Court as follows:

        A. That a bona fide justiciable controversy exists between the parties which should be
           resolved.

        B. That the subject AXIS Policy No. FLGLN02820AX and all amendments and
           endorsements thereto are clear and unambiguous

        C. That there is no defense, coverage, or indemnity afforded under the Policy to LT
           Maintenance for the claims made against them in the Underlying Lawsuit by D.R.
           Horton

        D. Granting AXIS such other, further, and different relief to which it may be entitled.


                                                    Respectfully submitted,


                                                    /S/ EUGENE P. STUTTS
                                                    Eugene P. Stutts (ASB-0303-577E)
                                                    Attorney for Defendant,
                                                    Axis Specialty Insurance Co.

OF COUNSEL:
SPAIN & GILLON, L.L.C.
505 20th Street North
Suite 1200
Birmingham, AL 35203
(205) 328-4100
(205) 324-8866 (fax)
Email: estutts@spain-gillon.com

                                            JURY DEMAND

              The Plaintiff demands trial by struck jury.

                                                    /s/ Eugene P. Stutts
                                                    OF COUNSEL




                                          Page 12 of 13
       Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 13 of 66



PLEASE SERVE THIS COMPLAINT ON THE
DEFENDANT BY CERTIFIED MAIL AS FOLLOWS:


L. T. Maintenance
Laura Garcia
44 East Detroit Blvd.
Pensacola, FL 32534




                                  Page 13 of 13
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 14 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 15 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 16 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 17 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 18 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 19 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 20 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 21 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 22 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 23 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 24 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 25 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 26 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 27 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 28 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 29 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 30 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 31 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 32 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 33 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 34 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 35 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 36 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 37 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 38 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 39 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 40 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 41 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 42 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 43 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 44 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 45 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 46 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 47 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 48 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 49 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 50 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 51 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 52 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 53 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 54 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 55 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 56 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 57 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 58 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 59 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 60 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 61 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 62 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 63 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 64 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 65 of 66
Case 1:19-cv-00196-TFM-M Document 1 Filed 04/16/19 Page 66 of 66
